                                Case 2:19-cv-01716-JAM-AC Document 16 Filed 09/02/20 Page 1 of 2

                      1    ADAM J. FISS, Bar No. 211799
                           afiss@littler.com
                      2    LITTLER MENDELSON, P.C.
                           50 W. San Fernando, 7th Floor
                      3    San Jose, CA 95113.2303
                           Telephone: 408.998.4150
                      4    Fax No.:       408.668.0992

                      5    NATHANIEL H. JENKINS, Bar No. 312067
                           njenkins@littler.com
                      6    LITTLER MENDELSON, P.C.
                           500 Capitol Mall, Suite 2000
                      7    Sacramento, CA 95814
                           Telephone: 916.830.7200
                      8    Fax No.:     916.561.0828

                      9    Attorneys for Defendant
                           THE TRUSS COMPANY AND BUILDING
                   10      SUPPLY, INC.

                   11                                    UNITED STATES DISTRICT COURT

                   12                                    EASTERN DISTRICT OF CALIFORNIA

                   13

                   14      RENEE CRAWFORD,                            Case No. 2:19-cv-01716-JAM-AC
                   15                       Plaintiff,                Assigned to the Hon. John A. Mendez
                                                                      For Discovery Disputes, Assigned to Magistrate
                   16      v.                                         Judge Allison Claire
                   17      THE TRUSS COMPANY AND                     [PROPOSED] ORDER GRANTING
                           BUILDING SUPPLY, INC. and DOES 1          DEFENDANT’S EX PARTE APPLICATION
                   18      through 25, inclusive,                    AND MOTION FOR ORDER MODIFYING
                                                                     THE SCHEDULING ORDER OR, IN THE
                   19                                                ALTERNATIVE, ORDER SHORTENING
                                            Defendant.               TIME
                   20
                                                                     Date:              TBD
                   21                                                Time:              TBD
                                                                     Courtroom:         26, 8th Floor
                   22                                                Judge:             Allison Claire
                   23                                                 Complaint Filed: July 18, 2019
                   24

                   25

                   26

                   27

                   28
LITTLER M ENDELSON, P.C.   [PROPOSED] ORDER MODIFYING THE
       500 Capitol Mall
         Suite 2000
                           SCHEDULING ORDER                                              CASE NO. 2:19-CV-01716-JAM-AC
    Sacramento, CA 95814
        916.830.7200
                               Case 2:19-cv-01716-JAM-AC Document 16 Filed 09/02/20 Page 2 of 2

                      1                  The Court, Honorable Allison Claire presiding, having considered the Ex Parte

                      2    Application and Motion for Order Modifying the Scheduling Order or, in the Alternative, Order

                      3    Shortening Time filed by Defendant The Truss Company and Building Supply, Inc. (“Defendant”),

                      4    the pleadings and files in this action, and GOOD CAUSE APPEARING, finds Defendant’s request

                      5    for modification of the Scheduling Order is hereby GRANTED, and a modified scheduling order is

                      6    hereby issued as follows:

                      7                  Expert Witness Disclosures:                      January 8, 2021

                      8                  Supplemental disclosure of rebuttal experts:     January 22, 2021

                      9                  Discovery Cut Off:                               March 12, 2021

                   10                    Dispositive Motion Filing Deadline:              April 14, 2021

                   11                    Dispositive Motion Hearing:                      May 12, 2021

                   12                    Pre-Trial Conference:                             June 18, 2021 at 10:00 a.m.

                   13                    Trial:                                           August 2, 2021 at 9:00 a.m.

                   14                    Or alternatively,

                   15                    Expert Witness Disclosures:                      __________________

                   16                    Supplemental disclosure of rebuttal experts:     __________________

                   17                    Discovery Cut Off:                               __________________

                   18                    Dispositive Motion Filing Deadline:              __________________

                   19                    Dispositive Motion Hearing:                      __________________

                   20                    Pre-Trial Conference:                           __________________

                   21                    Trial:                                           __________________

                   22

                   23                    IT IS SO ORDERED:

                   24

                   25      DATED: September 1, 2020
                   26

                   27

                   28
LITTLER M ENDELSON, P.C.
       500 Capitol Mall
         Suite 2000        [PROPOSED] ORDER MODIFYING THE
    Sacramento, CA 95814
        916.830.7200       SCHEDULING ORDER
                                                                         2.                  CASE NO. 2:19-CV-01716-JAM-AC
